PARTIALLY DISSENTING OPINION.
I am of the opinion that a final decree should be here rendered cancelling the claims of both Russell and Coker to this land. Counsel for Coker do not claim in their brief that he was a bona fide purchaser of the land from Russell without notice of the appellants' offer to redeem it from the tax sale, if such there in fact was, to Russell, and if made, the contention should fail.
The offer of the appellants to redeem the land from the tax sale, if any, to Russell operated as a redemption from the sale. McLain v. Meletio, 166 Miss. 1, 147 So. 878, 879; 61 C.J. 1276, withdrew from Russell "the power to convey title to any one else," McLain v. Meletio, supra, restored the appellants to their "title as it stood before the sale," 61 C.J. 1287, and the "doctrine of caveat emptor applies to purchasers of tax titles," 61 C.J. 1328.